Order, Supreme Court, New York County (Charles Ramos, J., upon the decision of Seymour Schwartz, J.), entered on or about January 26, 1994, which, insofar as appealed from, denied plaintiff's motion to compel discovery of defendants the City of New York, New York City Police Department and New York City Department of Traffic, and granted the cross-motion of said defendants for summary judgment dismissing the complaint against them, unanimously affirmed, without costs.
Plaintiff alleged that he sustained serious personal injuries when he was struck by a drunken motorist while standing, with his bicycle, in traffic lanes on Greenwich Street in Manhattan. Plaintiff alleged that he was standing adjacent to a bus stop and was unable to seek refuge on the sidewalk to avoid being struck because cars were illegally parked in the bus stop. Plaintiff alleged that the City was negligent in failing to remove the illegally parked vehicles and claims that the cars were illegally parked there because scaffolding obstructed the bus stop signs.
Summary judgment was properly granted because the defendants had no statutory duty to protect plaintiff and did not violate their "common-law duty to maintain [the] streets in a reasonably safe condition” (Kenavan v City of New York, 70 NY2d 558, 568). Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.